


110 HR 7278 IH: Retirement Fairness and Emergency

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7278
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend the beginning date for required distributions
		  from defined contribution plans based on attainment of age
		  701/2, to waive the 10 percent penalty on withdrawals from
		  qualified retirement plans during 2008 and 2009 for financial hardship, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Fairness and Emergency
			 Relief Act of 2008.
		2.Suspension of required
			 beginning date for distributions from defined contribution plans
			(a)In
			 generalIn the case of a
			 defined contribution plan—
				(1)section 401(a)(9)
			 of the Internal Revenue Code of 1986 shall not apply during the suspension
			 period,
				(2)in lieu of the
			 calendar year specified in subparagraph (C)(i) of section 401(a)(9) of such
			 Code, the calendar year specified in such subparagraph shall be the later
			 of—
					(A)the calendar year described in such
			 subparagraph (C)(i), or
					(B)calendar year 2010,
			 and
					(3)the suspension
			 period shall not be taken into account for purposes of applying any time
			 limitation in such section 401(a)(9).
				(b)Suspension
			 periodFor purposes of this section, the term suspension
			 period means the period beginning on January 1, 2008, and ending on
			 December 31, 2009.
			(c)Application to
			 certain other plansThe
			 following sections shall be applied for the suspension period under rules
			 similar to the rules of subsection (a) of this section—
				(1)in the case of a
			 defined contribution plan, subsections (a) and (b) of section 403, and sections
			 408 and 408A, of such Code, and
				(2)in the case of an
			 eligible deferred compensation plan described in section 457(b) of such Code
			 which is maintained by an eligible employer described in section 457(e)(1)(A)
			 of such Code, section 457 of such Code.
				(d)Application to
			 certain periodic paymentsFor
			 purposes of this section, in the case of a defined contribution plan, the
			 failure to make a payment from a qualified retirement plan during the
			 suspension period in an amount less than would be required under the applicable
			 method shall not be treated as a modification for purposes of section
			 72(t)(2)(A)(iv) of such Code.
			(e)Provisions
			 relating to plan amendments
				(1)In
			 generalIf this section applies to any plan or annuity contract,
			 such plan or contract shall be treated as being operated in accordance with the
			 terms of the plan during the period described in paragraph (2)(B)(i).
				(2)Amendments to
			 which section applies
					(A)In
			 generalThis section shall apply to any amendment to any plan or
			 annuity contract which is made—
						(i)pursuant to this
			 section or pursuant to any regulation issued by the Secretary of the Treasury
			 to carry out this section, and
						(ii)on
			 or before the last day of the first plan year beginning on or after January 1,
			 2009.
						(B)ConditionsThis
			 section shall not apply to any amendment unless—
						(i)during the
			 period—
							(I)beginning on the
			 first day of the suspension period, and
							(II)ending on the
			 date described in subparagraph (A)(ii) (or, if earlier, the date the plan or
			 contract amendment is adopted), the plan or contract is operated as if such
			 plan or contract amendment were in effect, and
							(ii)such
			 plan or contract amendment applies retroactively for such period.
						(f)Effective
			 date
				(1)In
			 generalThis section shall take effect on the date of the
			 enactment of this Act.
				(2)Recontribution
			 of distributions before date of enactment
					(A)In
			 generalAny individual who
			 receives a payment or distribution during the period beginning on January 1,
			 2008, and ending on the date of the enactment of this Act from a plan to which
			 subsection (a) or (c) of this section applies may, before the end of the
			 suspension period, make one or more contributions in an aggregate amount not to
			 exceed the amount of such payments or distributions to an eligible retirement
			 plan of which such individual is a beneficiary and to which a rollover
			 contribution of such distribution could be made under section 402(c),
			 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16) of such Code, as the case may
			 be.
					(B)Treatment of
			 repayments of distributions from eligible retirement plans other than
			 IRAsFor purposes of the Internal Revenue Code of 1986, if a
			 contribution is made pursuant to subparagraph (A) to an eligible retirement
			 plan other than an individual retirement plan, then the taxpayer shall, to the
			 extent of the amount of the contribution, be treated as having received such
			 payments or distributions in an eligible rollover distribution (as defined in
			 section 402(c)(4) of such Code) and as having transferred the amount to the
			 eligible retirement plan in a direct trustee to trustee transfer within 60 days
			 of the distribution.
					(C)Treatment of
			 repayments for distributions from IRAsFor purposes of the
			 Internal Revenue Code of 1986, if a contribution is made pursuant to
			 subparagraph (A) to an individual retirement plan (as defined by section
			 7701(a)(37) of such Code), then, to the extent of the amount of the
			 contribution, such payments or distributions shall be treated as a distribution
			 described in section 408(d)(3) of such Code and as having been transferred to
			 the individual retirement plan in a direct trustee to trustee transfer within
			 60 days of the distribution.
					3.Waiver of 10 percent
			 penalty on withdrawals from qualified retirement plans during 2008 and 2009 for
			 financial hardship
			(a)In
			 generalParagraph (1) of
			 section 72(t) of the Internal Revenue Code of 1986 (relating to imposition of
			 additional tax) shall not apply to qualified financial hardship distributions
			 from a qualified retirement plan (as defined in section 4974(c) of such Code),
			 to an individual. Distributions shall not be taken into account under the
			 preceding sentence if such distributions are described in subparagraph (A),
			 (C), (D), (E), (F), or (G) of section 72(t)(2) of such Code or to the extent
			 section 72(t)(1) of such Code does not apply to such distributions by reason of
			 section 72(t)(2)(B).
			(b)Qualified
			 foreclosure distributionsFor
			 purposes of subsection (a)—
				(1)In
			 generalThe term qualified financial hardship
			 distribution means any payment or distribution received after December
			 31, 2007, and before January 1, 2010, by an individual on account of financial
			 hardship (as determined by the Secretary of the Treasury).
				(2)LimitationThe amount of payments or distributions
			 received by an individual which may be treated as qualified financial hardship
			 distributions for any taxable year shall not exceed $15,000.
				(3)Amount
			 distributed may be repaid
					(A)In
			 generalAny individual who receives a qualified financial
			 hardship distribution may, at any time during the 5-year period beginning on
			 the day after the date on which such distribution was received, make one or
			 more contributions in an aggregate amount not to exceed the amount of such
			 distribution to an eligible retirement plan of which such individual is a
			 beneficiary and to which a rollover contribution of such distribution could be
			 made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as
			 the case may be, of the Internal Revenue Code of 1986.
					(B)Treatment of
			 repayments of distributions from eligible retirement plans other than
			 IRAsFor purposes of the Internal Revenue Code of 1986, if a
			 contribution is made pursuant to subparagraph (A) with respect to a qualified
			 financial hardship distribution from an eligible retirement plan other than an
			 individual retirement plan, then the taxpayer shall, to the extent of the
			 amount of the contribution, be treated as having received the qualified
			 financial hardship distribution in an eligible rollover distribution (as
			 defined in section 402(c)(4) of such Code) and as having transferred the amount
			 to the eligible retirement plan in a direct trustee to trustee transfer within
			 60 days of the distribution.
					(C)Treatment of
			 repayments for distributions from IRAsFor purposes of the
			 Internal Revenue Code of 1986, if a contribution is made pursuant to
			 subparagraph (A) with respect to a qualified financial hardship distribution
			 from an individual retirement plan (as defined by section 7701(a)(37) of such
			 Code), then, to the extent of the amount of the contribution, the qualified
			 financial hardship distribution shall be treated as a distribution described in
			 section 408(d)(3) of such Code and as having been transferred to the eligible
			 retirement plan in a direct trustee to trustee transfer within 60 days of the
			 distribution.
					(4)Special
			 rules
					(A)Exemption of
			 distributions from trustee to trustee transfer and withholding
			 rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of
			 the Internal Revenue Code of 1986, qualified financial hardship distributions
			 shall not be treated as eligible rollover distributions.
					(B)Qualified
			 financial hardship distributions treated as meeting plan distribution
			 requirementsFor purposes this title, a qualified financial
			 hardship distribution shall be treated as meeting the requirements of sections
			 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of such
			 Code.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
